Citation Nr: 1547608	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-01 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to November 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011  rating decision, in which the RO, inter alia, denied service connection for sleep apnea.  In February 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

In June 2015, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a September 2015 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

This has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Although the Veteran incurred a deviated nasal septum in service, there is no objective evidence of any in-service sleep apnea symptoms or credible evidence of continuity of such symptoms since service; the Veteran was first diagnosed with sleep apnea several years post service, and the only competent medical opinion on the question of whether there exists a medical nexus between the Veteran's sleep apnea and service-to include the deviated nasal septum therein-w weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in an October 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also gave notice of the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2011 RO rating decision reflects the initial adjudication of the claim for service connection for sleep apnea after issuance of this letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, post service private treatment records, and the report of a July 2015 VA examination to address the etiology of the Veteran's sleep apnea.  The VA examination with opinion obtained was based upon an accurate review of the factual history as well as examination of the Veteran, and cites to specific findings and rationale to support the conclusion reached.  The examiner exhibited sufficient medical expertise to perform the examination and the examination is adequate for appellate review with respect to the issue of service connection for sleep apnea.  Also of record and considered in connection with the appeal is various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the appeal, prior to appellate consideration, is required. 

Notably, the Board finds that there has been sufficient compliance with the prior remand.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).  In June 2015, the Board remanded the matter on appeal to obtain any outstanding treatment records and afford the Veteran another VA examination.  In July 2015, the RO/AMC requested the Veteran to identify any additional treatment records, to which he did not respond.  Moreover, as discussed above, the Veteran was afforded a VA examination in July 2015 that is adequate for appellate review.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives with respect to the issue appeal.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection for Sleep Apnea

The Veteran is seeking service connection for sleep apnea.  He has asserted that his current sleep apnea is due to a deviated nasal septum that he suffered while in service.  He has also maintained that he has suffered from symptoms pertaining to his sleep apnea, including snoring, stopping breathing during the night, and daytime sleepiness, since service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic disabilities manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Notably, as sleep apnea s not considered a chronic disease listed under section 3.309(a), service connection may not be established solely on the basis of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that the claim for sleep apnea must be denied.

A review of the Veteran's service treatment records reveals no evidence of sleep impairment or other respiratory defect on the service entrance examination in September 2001.  However, the Veteran was noted to have a deviated septum, which was considered asymptomatic, on his examination prior to discharge in February 2006.  Nevertheless, there was no diagnosis pertaining to any chronic sleep impairment or respiratory defect at that time.  Moreover, in his contemporaneous medical history, the Veteran expressly denied any respiratory symptoms except a chronic cough or cough at night.  Importantly, there was no indication of sleep impairment, snoring or any breathing problems.  

The Veteran filed his claim for sleep apnea in September 2010.  At that time, he indicated that his sleep apnea was noted on his discharge examination in 2006.  In an October 2010 statement, he asserted that he fractured his nose in service, which is consistent with his acquired septum deviation shown on discharge.  The Veteran also reported snoring and periods of non-breathing throughout the night, as witnessed by his spouse.  Further, the Veteran stated that he was informed by his orthopedic surgeon that he had stopped breathing eight times during a May 2010 surgery, and was advised that he should seek a work-up for sleep apnea.  

He was afforded a VA fee-based examination to assess his claimed sleep apnea disability in April 2011.  The Veteran reported that he had been diagnosed with insomnia, which had existed since 2003.  He reported that sleep apnea had been diagnosed by a private doctor.  He reported trouble staying awake during daytime hours.  At that time, the examiner stated he could not render a diagnosis of sleep apnea, because there was "no pathology to render a diagnosis."  

The Veteran had a private evaluation, to include a polysomnogram, in January 2012.  He then reported a history of awakening gasping for breath, excessive daytime somnolence, observed apneas, maintenance insomnia and snoring,  This test indicated the Veteran experienced several episodes of apnea and hypopnea throughout the night.  In sum, the Veteran was diagnosed with moderate obstructive sleep apnea.  Nevertheless, no etiological opinion was given.  

In his notice of disagreement and substantive appeal, he reiterated that he and his physician felt that his sleep apnea started on active duty when he broke his nose and suffered from a deviated septum.  

Given the subsequent diagnosis of sleep apnea, the Board remanded the case to afford the Veteran another VA examination, which took place in July 2015.  The report of that examination indicates that the electronic record was reviewed.  The Veteran again reported snoring and daytime somnolence that had been occurring since 2005.  He also stated that interrupted breathing during sleep had been reported to him since 2002.  The examiner indicated that contemporaneous x-rays of the nasal bone were unremarkable.  

After reviewing the record and examining the Veteran, the examiner opined that it was less likely than not (less than 50% probability) that the Veteran's sleep apnea was incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that service treatment records were silent for treatment, management or diagnosis of sleep apnea or symptoms thereof.  The Veteran was diagnosed with sleep apnea years after service in 2012.  Although craniofacial and upper airway soft tissue abnormalities can increase the likelihood of having or development obstructive sleep apnea, objective findings continue to indicate that the Veteran's deviated nasal septum was slight and asymptomatic.  The examiner continued that the strongest risk factor for obstructive sleep apnea is obesity. Increase in the Veteran's weight is evident in medical records; 188 pounds on September 2001 enlistment exam, 191 pounds on November 2001 examination, 210 pounds at separation, and currently 230 pounds at this examination.  With a BMI of 35, the Veteran's current weight is categorized as obese. Although it appears that the examiner mistakenly left out the word "less", she reiterated her opinion that sleep did not originate during the Veteran's period of active service or was otherwise etiologically related to active service, to include as a result of his acquired deviated septum.  
  
The above-cited medical evidence of record clearly establishes that the Veteran has been diagnosed with sleep apnea.  However, the record simply fails to establish by competent, credible and probative evidence that any such disability is medically related to service.  

In this regard, as indicated, the Veteran has asserted that his sleep apnea is due to his deviated septum that he suffered in service.  He has averred that he has experienced symptoms, such as snoring, stopping breathing during the night, and daytime sleepiness, since service.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Although service connection may not be established solely on the basis of pertinent symptomatology, the Veteran's statements of pertinent symptoms since service must still be considered as relevant evidence in support of his claim.   

Nevertheless, the Board finds that the Veteran's statements regarding any continuity of sleep apnea symptoms since service are not credible.  Although service treatment records clearly document a deviated septum at discharge, it was noted to be asymptomatic.  Moreover, on discharge examination, a medical professional specifically found no clinical findings of a chronic sleep disorder despite noting the deviated septum.  If the Veteran had been experiencing such symptoms, it would be reasonable to assume that he would have reported it during the course of this examination.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

The Board also notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of sleep apnea until approximately 2010, four years after active military service, when the Veteran filed his current claim stating that his orthopedic surgeon had indicated that he should be tested.  Again, he was not actually diagnosed with sleep apnea until 2012.  The Board points out that the passage of years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, it would be reasonable to assume that if the Veteran had been experiencing such symptoms since service, he would have reported it sooner.  These discrepancies weigh against the credibility of any current assertions of continuity of sleep apnea symptoms since pertaining to sleep since service, advanced in connection with the current claim for monetary benefit.    

Moreover, in this case, there is no competent medical evidence or opinion even suggesting that there exists a medical nexus between the sleep apnea diagnosed many years and any incident of the Veteran's service, to include the deviated nasal septum incurred therein.  On the contrary, after reviewing the claims file, taking a thorough medical history from the Veteran, and examining the Veteran, the July 2015 VA examiner opined that the Veteran's sleep apnea was not related to service, to include the deviated septum incurred therein, and offered a detailed rationale for such opinion.  In this regard, the examiner clearly found that the Veteran's deviated nasal septum was slight and asymptomatic, and that his obesity was the cause of his sleep apnea.  The Board accepts this opinion as probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Significantly, moreover, there is no contrary medical evidence or opinion.  Neither the Veteran nor his representative has presented or identified any existing, documented medical evidence or opinion  that actually supports the claim.  Although the Veteran has reported being told by his private physician that his sleep apnea is due to his deviated septum, his account of what a doctor purportedly told him does not constitute competent evidence of the required medical nexus.  Despite a request for further medical evidence, no such written opinion is of record.  

In sum, there is no credible, persuasive evidence of continuity of symptomatology or competent, probative evidence establishing a medical nexus between current sleep apnea and service, whereas there is a probative VA medical opinion on the question of etiology of current sleep apnea nexus that weighs against the claim.  

The Board further notes that, as regards to any direct assertions by the Veteran and/or his representative that there exists a medical nexus between the Veteran's sleep apnea and service, such assertions provide no basis for allowance of the claim.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Hence, in this case, lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for sleep apnea must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at  53-56.


ORDER

Service connection for sleep apnea is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


